     Case 2:17-cr-00198 Document 447 Filed 03/31/21 Page 1 of 2 PageID #: 2262




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                              CHARLESTON DIVISION


UNITED STATES OF AMERICA,



v.                                       CRIMINAL ACTION NO. 2:17-cr-00198-2

DENNIS CARTER


                      MEMORANDUM OPINION AND ORDER

        Pending before the court is a pro se letter-form motion for compassionate

release, [ECF No. 443], filed by Defendant Dennis Carter. For me to reduce or modify

Mr. Carter’s sentence under compassionate release, I must find that he has exhausted

his administrative remedies or waited 30 days from petitioning the Warden at the

facility in which he is housed, has demonstrated “extraordinary and compelling

reasons,” is not a danger to the safety of others, and find that his release is consistent

with § 3553(a) factors. See e.g., United States v. Howard, No. 4:15-CR-00018-BR,

2020 WL 2200855, at *2 (E.D.N.C. May 6, 2020); U.S.S.G. § 1B1.13 (2018).

        In this case, Mr. Carter attached documentation in an attempt to show that he

has exhausted his administrative remedies. While Mr. Carter did request a reduction

in sentence from the warden at Federal Correctional Institution Hazelton in January

2021, he did so claiming that he has a terminal illness. [ECF No. 443, at 4]. FCI

Hazelton determined that Mr. Carter does not have a terminal illness and denied his

request. There is no indication that Mr. Carter made any request for compassionate
  Case 2:17-cr-00198 Document 447 Filed 03/31/21 Page 2 of 2 PageID #: 2263




release from the warden for the reasons stated in his motion in this court—that he

suffers from severe asthma and is at risk of serious illness from COVID-19. Because

Mr. Carter has not given the warden at FCI Hazelton an opportunity to consider

compassionate release on this basis, I cannot find that he has exhausted his

administrative remedies. Therefore, his Motion, [ECF No. 443], is DENIED without

prejudice. This ruling means that Mr. Carter may petition the court again after

making a request to the Warden and either exhausting his administrative remedies

through the Bureau of Prison’s appeal process or waiting 30 days from the Warden’s

receipt of his request, whichever is earlier. See 18 U.S.C. § 3582(c)(1)(A).

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshal.

                                                 DATE: March 31, 2021
